Citation Nr: 1230827	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-11 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Attorney David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio RO issued in June 2006 (which denied service connection for hearing loss) and February 2009 (which denied increased ratings for PTSD and malaria).  In March 2011 a formal Decision Review Officer hearing was held at the RO, and in October 2011 a Travel Board hearing was held before the undersigned; transcripts of both hearings are included in the claims file.  At the Travel Board hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; additional mental health treatment records were received without a waiver of RO consideration.  In March 2012, the Board sought a medical advisory opinion regarding the service connection claim for hearing loss. 

The matters of the rating for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) are being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the rating for malaria; there are no questions of fact or law in this matter remaining for the Board to consider.

2.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the Veteran's current bilateral hearing loss disability is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for a compensable rating for malaria; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal and dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In January 2010, the Veteran filed a substantive appeal perfecting his appeal in the matters of the ratings for PTSD and malaria.  In October 2011, the Veteran submitted a statement indicating, "I am withdrawing my claim for malaria at this time."  As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of the rating for malaria.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A March 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A separate March 2006 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the October 2011 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what he still needs to substantiate the claim.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in May 2006, which will be discussed in greater detail below, though the Board finds it to be adequate as it included both a review of the Veteran's history and an audiological evaluation that included all necessary findings.  The Board also sought a medical advisory opinion which was received in June 2012, and the Board also finds this opinion to be adequate as it included a thorough review of the Veteran's history and relevant medical literature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that his current hearing loss was caused by exposure to acoustic trauma during military service, from weapons fire (M-60 machine guns and M-16 rifles), grenades, and mines.  His service records confirm that his military occupational specialties included infantry indirect fire crewman and rifleman, and he received the Combat Infantryman Badge (CIB).  Therefore, he was likely exposed to substantial levels of hazardous noise in service.  It is not in dispute that he was exposed to noise trauma in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to hearing loss.  Audiometry on December 1967 service enlistment audiogram showed hearing within normal limits bilaterally (all puretone thresholds ranging between 0 and 5 decibels).  Audiometry on October 1970 service separation examination showed hearing within normal limits bilaterally (all puretone thresholds at 0 decibels). 

Postservice treatment records include VA and non-VA treatment records from 2005 through 2011.  The postservice treatment records show a current bilateral hearing loss; this fact is not in dispute.

On May 2006 VA audiological examination, the Veteran reported an increasing need for his wife and others to have to repeat themselves to him, a need for coworkers to be nearby for him to be able to hear them, and problems understanding conversations in the car.  His greatest difficulties came with understanding speech at a distance and in the presence of background noise.  He reported exposure to excessive noise in service when on patrols, and in ambushes and firefights with exposure to M-16s and M-60s, grenades, and claymore mines.  He reported that his unit was typically out on patrol for 30 days at a time with a 3 day break at base for stand-down before going out on patrol again.  He recalled that after firing the M-60 his ears would ring loudly and his hearing would seem muffled for a while.  He reported postservice noise exposure working a maintenance job at a VISCOS plant changing motors in machines for a few years, with required use of hearing protective devices; he then worked in a sawmill stacking lumber for about 10 years "off and on", followed by working at a block plant stacking blocks for about 15 years, and then at a Pawnee plant for 6 years processing steel rods into concrete for reinforcement.  He reported that he worked in a separate section of the plant than where the loud vibrators were located but all employees had to wear hearing protective devices when the vibrators were operating.  He reported recreational noise exposure from a history of recreational target shooting with pistols, rifles and shotguns about 4 or 5 times per week; he had done this on a regular basis since his separation from service and he wore earplugs and earmuffs when shooting.

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
10
20
40
60
60
Left
15
25
55
70
65

Average puretone threshold were 45 decibels for the right ear and 54 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 72 percent in the left ear.

The diagnosis was normal hearing at 500 and 1000 Hertz, sloping to a mild sensorineural hearing loss at 2000 Hertz, and a moderately severe loss at 3000 Hertz and above in the right ear; and normal hearing at 500 and 1000 Hertz, sloping to a moderately severe loss at 2000 Hertz and above in the left ear.  The VA examiner noted the sparse information concerning hearing in the claims file and STRs as well as the 35 years that had passed since the Veteran's separation from service and stated, "I cannot resolve this issue without resort to mere speculation."  The examiner found that the only substantial information which gives plausibility to the Veteran's claim of hearing loss from military service is his history of combat weapons noise exposure in Vietnam; the examiner noted that noise exposure in service was conceded.  The examiner also noted the normal thresholds found bilaterally on October 1970 separation audiogram and stated that, ordinarily, a record showing normal hearing thresholds on a discharge physical would lead him to opine that a Veteran did not sustain service connected hearing loss from noise exposure.  However, the examiner opined that the recording of all hearing thresholds being 0 decibels on the discharge physical made him suspicious of the reliability of that test.  The examiner noted that, prior to being a VA audiologist for 15 years, he was an active duty Army audiologist for 9 years, and it was his experience that to see true 0 decibel thresholds at all test frequencies in both ears was highly unusual; additionally, there was no self-recording audiogram tracing to verify the test against, and the Veteran stated that he could not recall whether he had a hearing test at discharge or not.  Therefore, the VA examiner stated that he could not confidently rule out the possibility of military noise induced hearing loss, but he likewise could not rule out the possibility of occupational and recreational noise exposure as having been primary contributors to the Veteran's present hearing loss.  The examiner noted again that the Veteran described a significant history of both occupational and recreational noise exposure, although he did claim to wear hearing protective devices on a regular basis; the examiner also noted that, although the Veteran claimed that several of his employers required wearing hearing protective devices, there were no records of civilian work related monitoring audiograms in the claims file for review.  The Veteran did not report having hearing tests at his civilian jobs and he could not recall the last time he had taken a hearing test, which also made the examiner suspicious, because "when an employer is serious about enforcement of hearing protection wear, they will also often have a monitoring hearing screening component to their hearing conservation safety program".

At a March 2011 formal Decision Review Officer hearing, the Veteran testified he could not hear after firing the M-60 in a firefight.  He testified that he did not wear hearing protection in the field.  He testified that his most recent employment, for about 7 years until December 2010, was tying rebar; he testified that he was not working with or near any machinery.  He testified that before that, he worked in a pre-cast plant with concrete panels for about 10 years and hearing protection was mandatory.  He testified that his previous job involved operating a forklift and stacking at a block company, and he wore earplugs all the time while working there.  He testified that he went target shooting often after service, with hearing protection consisting of earplugs and earmuffs

At the October 2011 Travel Board hearing, the Veteran testified and his representative argued, in essence, that his hearing loss had the same cause as his tinnitus, and therefore should similarly be service-connected.

In April 2012, the Board sought a VA medical advisory opinion regarding this matter, noting that the May 2006 VA examiner offered two possible etiologies for the Veteran's current bilateral hearing loss and did not opine which etiology was more likely or explain why he could not make such a determination without resorting to mere speculation.

In a June 2012 VA advisory opinion, the consulting VHA audiologist reviewed the claims file including the STRs, noting the Veteran's active duty service as well as his service in Vietnam for 18 months including exposure to various forms of acoustic trauma while serving in the infantry; the audiologist noted that the Veteran was assigned to carry an M-16 rifle for the majority of his tour but for 90 days was assigned an M-60 machine gun, and he reported having muffled hearing after firing the M-60.  The audiologist noted the additional noise exposure from grenades, mortars, and claymore mines in Vietnam, as well as the history of postservice occupational and recreational noise exposure, cited above and from riding motorcycles.  The audiologist cited the service entrance and separation audiograms, noting that the enlistment audio thresholds were all zeros and fives, which were very similar results to the separation audio thresholds of all zeros, and opined that it is possible the thresholds listed on the separation audiogram are accurate.  The audiologist noted the first evidence of hearing loss documented on May 2006 VA examination and the opinions cited above, as well as a March 2010 VA audiology consult showing no change from the 2006 results.  The reviewing audiologist noted the Veteran's testimony indicating that he routinely wore hearing protection when required during occupational and recreational noise exposure and cited studies showing that, even if hearing protection is used routinely, it does not necessarily preclude damaging levels of noise from reaching the ear.  The audiologist noted that it has been found that real world use of earplug hearing protection provides on average half to 1/25th of the protection claimed in laboratory settings depending on the type of earplug utilized, which is often due to incorrect placement or improper fit, and a similar discrepancy was also found for earmuff type protectors.

The VHA consulting audiologist observed that the Veteran has a history of military, occupational, and recreational noise exposure and conceded the Veteran's exposure to acoustic trauma in service yet noted that it is not automatically presumed that the noise exposure resulted in permanent hearing loss.  The audiologist cited the 2006 study "Noise and Military Service - Implications for Hearing Loss and Tinnitus", by the Institute of Medicine at the National Academy of Sciences, which is based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss and concluded that there is no reasonable basis for delayed-onset hearing loss from noise exposure.  Thus, the audiologist opined that any hearing loss which had occurred since leaving service is more likely related to postservice occupational and recreational noise exposure.  The audiologist again cited the separation audiogram which, though deemed suspect by the Board, showed normal hearing in both ears, and the first clinical documentation of hearing loss in 2006.  The audiologist noted the Veteran's history of occupational and recreational noise exposure over a 40-year period including target shooting 4 to 5 times per week since leaving service.  The audiologist noted the Veteran's contentions of routine use of hearing protection in his occupational and recreational activities yet found that, even if hearing protection was used in all noise environments, real world use of hearing protection has been found to provide much less noise reduction than found in the laboratory setting, and claimed use of hearing protection in noise does not preclude hearing loss.  Weighing all of the evidence, the reviewing VA audiologist opined that there is less than a 50 percent probability that the Veteran's hearing loss is related to acoustic trauma in service and a greater than 50 percent probability that the hearing loss is related to his postservice noise exposure.

It is not in dispute that the Veteran now has bilateral SNHL.  The hearing loss (by VA standards) was confirmed by VA audiometry (speech discrimination scores).  However, such disability is not shown to have been manifested in service or within one year of separation from service.  To the extent that the Veteran may be alleging that his hearing loss became manifest in service and has persisted since, such allegation is inconsistent with contemporaneous data, and is self-serving; therefore, it is not credible.  Consequently, service connection for hearing loss on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112), is not warranted.  

What remains for consideration is whether the bilateral hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter is the report of the May 2006 VA examination and the June 2012 VA medical advisory opinion.  The Board finds these opinions to be entitled to great probative weight, as they (cumulatively) took into account a complete review of the Veteran's entire medical history and statements included in the claims file, full audiometric/audiological evaluation, and provided full rationale for the conclusions reached, citing to the fact that all audiometric findings in service were within normal limits and there was no evidence of hearing loss within one year after separation from service.  The Board notes that the Veteran served in combat, and is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  In part, this was the basis for the finding that he sustained acoustic trauma in service.  However, whether there is a nexus between such acoustic trauma and the Veteran's current hearing loss disability is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks medical expertise.  The competent (medical) evidence in this matter (the May 2006 VA examiner's opinion and the June 2012 VA medical advisory opinion, which is accompanied by a detailed explanation of rationale with citation to supporting factual data) is against the Veteran's claim.  Because there is no competent evidence to the contrary, it is persuasive.  

Significantly, the approximately 36-year period between separation from service and the initial post-service documented complaint of hearing loss (the February 2006 application for service connection) is, of itself, highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding, in a claim of service connection based on aggravation, that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, service connection for bilateral hearing loss must be denied.


ORDER

The appeal in the matter of a compensable rating for malaria is dismissed.

Service connection for bilateral hearing loss is denied.
REMAND

A review of the claims file (as well as Virtual VA) found that the most recent VA treatment records in evidence are from April 2011.  Updated records of any VA treatment the Veteran may have received for PTSD are highly pertinent to this claim, are constructively of record, and must be secured.

At the March 2011 and October 2011 hearings, the Veteran testified that his PTSD symptoms had worsened since the most recent [December 2009] VA examination.  An October 2011 private psychological evaluation (submitted to the Board without a waiver of initial RO consideration) appears to support that the Veteran's PTSD has worsened.  Accordingly, a contemporaneous examination is necessary to assess the current severity of the disability.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record.  The Veteran's attorney reported that the Veteran was laid off in December 2011, and he has not worked since that time.  The matter of entitlement to a TDIU rating has not been developed or adjudicated.  Therefore, it must be remanded for such action. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since April 2011) clinical records of any VA treatment the Veteran has received for PTSD.  The Veteran should also be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received.  Complete records of all such evaluations/treatment must be secured for the record.

2.  The RO should also arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his service-connected PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday social and occupational functions, and must explain the rationale for all opinions offered.  

3.  The RO should then re-adjudicate the increased rating claim on appeal.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The RO should also fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating (in light of the determination made regarding the increased rating claim for PTSD).  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after a statement of the case (SOC) is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the RO regarding his entitlement to a TDIU rating.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


